DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 1-15 are pending. 
3.	Claims 1-14 are examined. 
Election/Restrictions
4.	Applicant's election with traverse of Group I, claims 1-14; and part (e) of claim 4 and SEQ ID NO: 16 as species, in the reply filed on February 14, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on February 14, 2022. 
Improper Markush Grouping
5.	Claim 12 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of claim 12 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
The grouping of claim 12 encompasses SEQ ID NO: 3-59, wherein some of the SEQ ID NO’s represent mutant HPPDs, including those termed “AXMI” which appear to refer to bacterial HPPDs (see Dubald et al (US Patent Publication 2017/0166918; paragraph 0053), for example “Axmi209H-Evo41;” while some appear to represent wild-type HPPD or partial HPPD amino acid sequences (see page 21 of the specification; see also Sequence Listing).  Given the diverse range of structures encompassed by the members of the grouping, they do not appear to encompass a single structural similarity.  And in view of the fact that the Markush grouping encompasses what appears to be wild-type HPPD (SEQ ID NO: 57, for example), mutant HPPDs, as well as HPPD fragments, these members do not share a common use that flows from a substantial structural feature.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Enablement
7.	Claims 1 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to a method for conferring tolerance to an HPPD inhibitor herbicide in a plant, comprising reducing expression of at least one HPPR enzyme in a plant.  The claims are not enabled.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention of these claims. 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant teaches a method of conferring HPPD herbicide tolerance to a soybean plant wherein a mutant bacterial HPPD is co-expressed with an RNAi construct targeting two native HPPR genes (Example 1).  Applicant has not taught any embodiments of a method wherein herbicide tolerance is conferred by targeting any native HPPR gene alone, without simultaneous overexpression of an herbicide tolerant HPPD.  In addition, the specification teaches that the HPPR is “characterized only in a few plant species,” and while the enzyme participates in the pathway that “leads to secondary metabolites … It is unknown if this pathway exists in most plant species” (page 6, last paragraph).  It would thus be unpredictable to attempt to practice the invention without substantial further trial and error experimentation. 
This unpredictability is borne out by the limited teachings of the prior art.  The art is silent with regard to the role of HPPR in tolerance to HPPD inhibitors, and does not provide any teachings that would help predictably affect herbicide tolerance by altering the expression of HPPR.  For example, Wang et al teach that HPPR competes for substrate with HPPD (Wang et al, Chinese J. Nat. Med. (2017) 917-927; paragraph spanning pg. 917-918).  However, one of ordinary skill in the art would not have predicted that reducing the expression of the HPPR in the presence of an HPPD inhibitor would lead to herbicide tolerance.  In fact, given that HPPD inhibitors also compete with the HPPD for its substrate (Boudec et al, US Patent 6,245,968, col. 2, lines 35-45), under the reduced expression levels of the HPPR, a higher rate of inhibitor binding to the native HPPD, and thus increased herbicide sensitivity, would not have been unexpected. 
	For these reasons, given the limited teachings of the specification and the prior art, it would be highly unpredictable to attempt to confer tolerance to HPPD inhibitors by reducing the expression of the HPPR enzyme in a plant. 
Scope of Enablement
8.	Claims 2-4 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of conferring tolerance to HPPD inhibitors comprising co-expressing an RNAi construct inhibiting two putative HPPR genes of SEQ ID NO: 89 and 90, with a construct encoding a mutant Pseudomonas fluorescens HPPD of SEQ ID NO: 16, does not reasonably provide enablement for the invention as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant claims a method for conferring tolerance to an HPPD inhibitor herbicide in a plant comprising reducing expression of at least one HPPR enzyme, and further comprising expressing a mutant HPPD enzyme, wherein the mutant HPPD is less sensitive to HPPD inhibitors that the native HPPD before mutation, including wherein the mutant HPPD comprises the substitutions recited in claim 3, or wherein the coding sequence that encodes said mutant HPPD enzyme comprises SEQ ID NO: 16. 
	Applicant teaches co-expressing an RNAi construct that targets two putative HPPR genes (SEQ ID NO: 89 and 90) and a construct that expresses the mutant HPPD termed “Pf-HPPD-evo41” in soybean plant cells (Example 1).  Applicant teaches obtaining soybean plants from said cells, treating them with an HPPD inhibitor, “NOC115” and evaluating the effects.  Applicant teaches that the plants expressing both, the construct targeting the HPPR and the expressing the mutant HPPD, were more tolerant to said inhibitor than the plants expressing the mutant HPPD construct alone (Example 2; Table 1; Figure 7).  The alignment of the amino acid sequence of Pf-HPPD-evo41 against that of the wild-type HPPD shows that the mutant differs from the wild-type at four residues in the conserved C-terminus of the enzyme (Figure 2).
	Applicant does not teach how to practice the invention through the full scope of its claims.  Both the teachings of the specification and the state of the prior art indicate that it would unpredictable to attempt to do so without substantial further experimentation.  
	As discussed in the enablement rejection above, while claim 1 is directed to conferring tolerance to HPPD inhibitor herbicides by reducing the expression of at least one HPPR and does not recite HPPD, the specification has not taught how to confer said tolerance by targeting the HPPR genes alone, without the simultaneous co-expression of the herbicide tolerant HPPD mutant (see Example 1; Fig. 7).  
And while the overexpression of both, mutant and wild-type HPPD (including wherein the mutant is derived from Pseudomonas fluorescens) has been extensively used to confer herbicide tolerance to crops (see, for example Boudec et al, US Patent 6,245,968, col. 1-4; Examples 1-2), the prior art appears silent with regard to the role of HPPR in conferring herbicide tolerance or its interaction with HPPD with regard to said tolerance.  
HPPR has been characterized as an enzyme involved in vitamin E synthesis, which competes for substrate with HPPD (Wang et al (2017) Chinese J. Nat. Med. (2017) 917-927; paragraph spanning pg. 917-918).  However, there are no teachings indicating how those characteristics would enable one to control herbicide tolerance by affecting the expression levels of the native HPPR.  For example, it is unclear whether suppressing HPPR while overexpressing the wild-type HPPD, as opposed to the mutant one, would be sufficient to confer tolerance.  
In addition, while the instant specification teaches targeting two soybean HPPR genes at once (Example 1; Fig. 4), it is unclear whether targeting one of said genes would be sufficient.  At the same time, the claims encompass targeting “at least one” HPPR gene.  The art teaches that HPPRs comprise a family of enzymes, and it is unclear how redundant their expression is in plants (see Konishi et al, US Patent Publication 20140073024, paragraphs 0443-0448).  Moreover, the instant specification admits that HPPR, although it uses the same substrate as HPPD “has been biochemically characterized only in a few plant species” (page 6, last paragraph).  One of ordinary skill in the art would not be able to predictably extrapolate these limited teachings of the specification onto the genus of any plant, any HPPR enzyme and any HPPD inhibitor, all of which are encompassed by the broadly drawn claims. 
Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
Conclusion
9.	No claims are allowed. 
10.	 The claims appear free of the prior art.  The prior art does not teach a method for conferring tolerance to an HPPD inhibitor herbicide comprising reducing the expression of at least one HPPR gene, either alone or together with a wild-type or mutant HPPD gene, including wherein the HPPD gene comprises the substitutions recited in the claims.  The closest prior art is Dubald et al (US Patent Publication 2017/0166918, published June 15, 2017) which teaches a number of herbicide tolerant mutant HPPD enzymes, including those that would read on the mutants recited in claims 3 and 11, including in part (a), but does not teach using said constructs in a method wherein the expression of an endogenous HPPR is reduced (see paragraphs 0063-0066 of Dubald et al, for example). 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662